OI+FICEOFTHEAI7ORNEY            GENERALOFTEXAS
                             AUSTIN




                                                 ,/’
Bonorebla Waltsr C. Woodward, Ohairman
Board of Inamranae Comisaf,onera
Anetfn,   Tsxes                             /.
Honorable Walter   C.   Koodward, Chairman, Page 2



     prlatlon? In other words, if the aotual expen-
     s88 neceaeary for oarryiug on the Razinlng Dl-
     viaion r0r the itam 0r statlonsry and printing
     is in exoeaa or $300.00 (the amount shuwu aa
     Item 1) under the tema of the rider la the
     Board authorized to disburse addltlonal amounts
     ror stationery and prlntinS whare the funds are
     available?"

          Imaedlately followlug the lt8mized appropriation
ror the exemlnlng division or the Board or Insuranoe com-
missioners in the appropriation bill appears the apeolal
rider rererred to in your letter whlah reads:

           *For the purposes of paying the foragoing
     exatulnation expense and auoh expanse as la n88-
     eesary lnafdent to the ezaminatlon wark and
     the payment of the ealarles of any additional
     examiners. steno raphers, clerks and suoh help
     as is neoeseary f n the administration of the
     exednlng   dlrlalon (protided any additional wn-
     ployeea psrfoting similar work to the positlone
     designated hereinabove shall not reaeive a great-
     er aura of oompensatlon than that herein prwld-
     ed), and for defrayirn~ all other expense8 neaen-
     sery for the admlnlstratlon or the provisiona or
     Chapt8r 162 of the General Lawa or the Begnlar
     Sesalon of the Forty-Sourth Legialatura, and any
     end all aumndxzenta thereto, and aa amand& by
     Senate Bill 387, Aote Regular Session of th6
     Forty-Sixth Legislatum,   1939, there la hereby
     appropriated all fees and eaesfments aolleated
     under authority of said Examlntng Law, togethsr
     dth   any balanoes at ths and of a preoedlng fin-
     aal y8ar, for eaoh of the tisoal years ending
     Auguat.31, lQ+O,, and August 31, 1941. The heed
     of' the departm8nt shall make applioatlon to the
     Board of Control and reaeirs its approval in
     writing berora emplopQea, other than t&tee item-
     fzed in the appmprietlon bill, are smploped.
     Said applfoation shall set out ths, reaso%    and
     neoaeeity for the employmentOS the addltiBna1
     employees."
           We   note the statement %n your letter *that the
itemized list of appropriationa oontafned every purpoas
for whloh the eramining division fund oould possibly be
expended*. Your inquiry, thereion, la dlreotetl to the
Honorable Walter C. WoodWard, Chairman, Page    3



question 0s Whether the Board 0s InSUranO8 Commlsalon8re
may expend from examining rms expense items In 8~08sa
0r th8 madmum amount therefor SP8Oiff~lly   lfsted in the
approprlatlon bill.

          Under the rider above quoted, this department
held in Opinion Ro. O-1176, that by oomplping with the
terms 0s the rider the Board 0s fneuranoe Oommisaloners
Is authorized to arpploy additional neoessary employees
and pay their ccaapeneation from the speolal funda areatsd
by Article8 4690a and 4690b.   Complianoe tith the terms or
th8 rider, as to th8 euplOJmant Of additional smployees,
required the Board of Insurance Commiesfoners to make ap-
plication to the Board of Control thsxefor and to reoeirs
in writing the approval Of the Board.

           It is observed that this special rfder appr0prl-
at8S such solpB fr0m the 8remining fUadS,  COl.leOt8d as fees
and asaessmenta under.authorlty of the examining law ‘for
the purpose of paying the foregoing   examlaatlon expenae8,
which is, Or oourse, the expenses listed kIUn8diet8ly   above;
and, further, appmprlates    saoh runds for the purpose or
paying Ysuoh e-ens8 ae is neoessary inoident to the exam-
ination Work and the payment 0s the salaries 0s any addl-
tional eramlners,~ stenographers, olerks, and such help es
Is neoessary in the administration Of the exaa&lng dlrl-
slon*. The~.err&t 0s this flrat quoted prwl8lon 0s the
apecfel  rider is clear. Th8 pX?Opar OOMkrnOtiOn    Of the
eeoond quoted provlslon, above, le. in our aplnnion, that
stmh sums out oi .the elcaminlng funds areappropriated   aa
will be necessary to pay the expenses grordng out or. and
necessarily inoident to, the work 0s a&h adiiitlonal-a-
ploveee employed under other olear provisions oi th
cial rgd8r. In other words. the ltemlzed enmntta I&%'
were oonaldered.by the Le&leture     a8 suiYLcient portalin-
ing,~to the employees listed fn the appropriation bill, but
as to snoh additional employeae, authorized in the apaoiel
rider, additional expenses would be neoeeeary end W6I8,
therefore, provided for in this manner.

          Furthercthare   la in the speoial rider this ad-
ditional provision vaud for defraying all other expenses
necessary for the administration 0s the provisions 0s . .8
(the examining law). This provisfon eppr0pTiates the sx-
amining funds to pay tiy expenses other than th0ee itsm-
ized which may b8aOm8 n808sSal.y fO~iniSt8riI@      the eX-
amlnfng law; ln other words, an additional contingent vex-
penae appropriation.   It does not, of dourse. have the sib
r80t 0s authoriaing the snpplemeflting or the itemized 8x-
pense iterns in th8,appropriatfon bill.   (Farenthesfe ours.)
Honorable Walter C. WoOdward, ahairman, Page 4


          W8 carefully point out that nothing in this opin-
ion is to be construed as suggesting or holding that the
speoial rider under consideration relieves the department
from the 8ff8Ot 0s the various limitations appearing in the
g8n8ral rider upon the use 0s moneys appropriated to the
various departments 0s the State Government. In arriving
at th8 conclneiona annOuIIOsdabove, we are giving effeat
to the principle that where the general provlslons of a
statute oonfllot with spsolal provlslons, the speolal pro-
vlslons will control to the extent of suoh oonfllot, and
will be regarded as an sxosption from the application Of
the general rule; therefore, a SpeOiel rider, appended t0
a particular d8partm8ntd appmpriation, controls the ex-
penditure of the funds of that department, or division,
insofar a8 auoh special rider is in oonfllot with the gen-
eral rider appearing at the end of the Act, and applying
to all departments. It I:.to b8 emphasized that the ape-
ala1 rider oontrols as against the general rider insofar,
but only Insofar, es the speoial rider oreates an exoap-
tion to th8 provisions of the general rider. As pertain-
ing to all other matters provided for in the general rld-
er, the provisions thereof will control in all partioulars
provided for.
          You are, therefore. respeotfully advised that it
is the opinion of this department that the special rider
nnder consideration appropriates the f8eS and asaessmente
OOll8CtSd under authority 0s th8 examining law to~the pay-
ment or (1) all expenses and salerlee listed end itemized
in th8 Appropriation Bill; (2) all necessary expenses luol-
dent to the employment and examination work of additionel
employees authoriz8d by the epeoial rider and employed in
acoordanoe tharewith; and (3) all expenses, other thau
those enumerated and itemized in the Bill neoeeaary for
the administration 0s the various provlslons 0s the exam-
ining law.
          Trusting that the foregoing adequately answers
your inquiry, we remain

                                     YOUN   very truly